WYNN, Circuit Judge,
dissenting:
This is unquestionably a difficult case with deeply troubling facts. But this case is not about Defendant Thomas Hager’s factual guilt for Barbara White’s murder. Rather, the issue here is whether the prosecution of the murder — a crime that traditionally falls within the “police power” of the States — was properly brought in federal court. In particular, absent a showing that White’s murder fell within the language of 21 U.S.C. § 848, Virginia has the sole authority to prosecute this case.
The district court instructed the jury that under Section 848(e)(1)(A), the federal government has concurrent jurisdiction over all murders that are “meaningfully] connected]” to certain federal drug offenses. Ante, at 215. But the language of Section 848(e)(1)(A), the context in which the language is used, and the well-established principle of narrowly construing federal criminal statutes that infringe on State police powers militate against reading the statute to sweep so broadly. Because the district court improperly instructed the jury on the necessary nexus between Defendant’s charged drug offense and White’s murder, I respectfully dissent.
I.
Although murder is typically a state crime, the federal government asserted jurisdiction over White’s murder under Section 848(e)(1)(A), which provides:
[A]ny person engaging in or working in furtherance of a continuing criminal enterprise, or any person engaging in an offense punishable under section 841(b)(1)(A) of this title ... who intentionally kills ... may be sentenced to death....
The government did not allege that Defendant was engaged in or working in furtherance of a continuing criminal enterprise (“CCE”), which is a drug distribution organization involving five or more individuals that commits a “continuing series of violations” of federal drug laws. § 848(c). Instead, the government alleged that Defendant murdered White while engaging in a conspiracy to distribute more than 50 grams of crack cocaine in violation of Section 841(b)(1)(A). [J.A. 205]
Before trial, Defendant requested the following instruction regarding how closely connected the drug conspiracy and White’s murder had to be in order to support a conviction:
You may not find the defendant guilty merely because the defendant was a member of a drug trafficking conspiracy on the day of the offense.
You may not find the defendant guilty if you find Barbara White’s death merely furthered the defendant’s drug trafficking.
You may only find the defendant guilty if you find ... Barbara White’s death was directly related to, and an integral part of the, the underlying drug trafficking offense punishable under 21 U.S.C. § 841.
*209J.A. 518. By contrast, the government’s proposed instruction stated that the jury must find beyond a reasonable doubt “[t]hat the intentional killing was done knowingly and was connected in a meaningful way to the drug conspiracy....” J.A. 633. Explicitly rejecting Defendant’s argument regarding the scope of Section 841(b)(1)(A) and his proposed instruction, the district court instructed the jury according to the government’s proposed instruction. [J.A. 1358]
During a trifurcated trial, a jury convicted Defendant of White’s murder, found him death-eligible, and sentenced him to death. On appeal, Defendant contends that Section 848(e)(1)(A) contemplates federal prosecution only of defendants who kill “during some trafficking activity or at least to promote or protect the drug conspiracy.” Appellant’s Br. at 39. Consequently, Defendant argues that his conviction must be set aside because the district court improperly instructed the jury on the necessary nexus between Defendant’s charged drug conspiracy and White’s murder.1
II.
A.
Generally, we review a trial court’s jury instructions for abuse of discretion. Volvo Trademark Holding Aktiebolaget v. Clark Mach. Co., 510 F.3d 474, 484 (4th Cir.2007). Claims that a jury instruction failed to correctly state controlling law, however, are reviewed de novo. Id. In particular, our review is de novo when the propriety of a jury instruction turns on a question of statutory construction. United States v. Wright, 634 F.3d 770, 774 (5th Cir.2011); United States v. Schneider, 14 F.3d 876, 878 (3d Cir.1994) (“A plenary standard also applies to a review of jury instructions where their interpretation turns on a matter of statutory construction.”).
In construing statutes, our primary goal is to give effect to congressional intent. NLRB v. Wheeling Elec. Co., 444 F.2d 783, 787 (4th Cir.1971). In ascertaining congressional intent, we always begin with the statute’s plain language, “giv[ing] the terms their ordinary, contemporary, common meaning, absent an indication Congress intended [the terms] to bear some different import.” Crespo v. Holder, 631 F.3d 130, 133 (4th Cir.2011) (internal quotation marks omitted). In so doing, “we not only look to the language itself, but also the specific context in which that language is used, and the broader context of the statute as a whole.” In re Total Realty Mgmt., LLC, 706 F.3d 245, 251 (4th Cir.2013) (internal quotation marks omitted).
Principles of statutory construction require that when identical terms or phrases are used in different parts of the same statute, we first seek to interpret the *210terms or phrases as having the same meaning. Id. However, this presumption of consistent usage “yields readily to indications that the same phrase used in different parts of the same statute means different things_” Barber v. Thomas, 560 U.S. 474, 130 S.Ct. 2499, 2506, 177 L.Ed.2d 1 (2010); see also, United States v. Bly, 510 F.3d 453, 461 (4th Cir.2007). Indeed, the Supreme Court long has recognized that “[i]t is not unusual for the same word to be used with different meanings in the same act, and there is no rule of statutory construction which precludes the courts from giving to the word the meaning which the Legislature intended it should have in each instance.” Atl. Cleaners & Dyers, Inc. v. United States, 286 U.S. 427, 433, 52 S.Ct. 607, 76 L.Ed. 1204 (1932).
Settled interpretative principles also require that we construe, to the extent possible, all parts of a statute to have meaning. Total Realty Mgmt., 706 F.3d at 251. Consequently, we must “reject constructions that render a term redundant.” PSINet v. Chapman, 362 F.3d 227, 232 (4th Cir.2004).
When a federal criminal statute regulates “traditionally local criminal conduct,” courts must construe the federal statute narrowly to avoid unduly infringing on the police power reserved to the States. Jones v. United States, 529 U.S. 848, 858, 120 S.Ct. 1904, 146 L.Ed.2d 902 (2000) (quoting United States v. Bass, 404 U.S. 336, 350, 92 S.Ct. 515, 30 L.Ed.2d 488 (1971)). Therefore, “ ‘unless Congress conveys its purpose clearly, it will not be deemed to have significantly changed the federal-state balance’ in the prosecution of crimes.” Id. (quoting Bass, 404 U.S. at 349, 92 S.Ct. 515).
Importantly, this “clear statement” requirement is not grounded in the Commerce Clause, which establishes the outer limit of Congress’s authority to criminalize conduct. Rather, it is grounded in the doctrine of constitutional avoidance, the principle that when “choosing between competing plausible interpretations of a statutory text,” courts should “presum[e] that Congress did not ihtend the alternative which raises serious constitutional doubts.” Clark v. Martinez, 543 U.S. 371, 381, 125 S.Ct. 716, 160 L.Ed.2d 734 (2005); Jones, 529 U.S. at 858, 120 S.Ct. 1904 (noting that the clear statement requirement is based in the doctrine of constitutional avoidance).
In the context of federal criminal laws, this clear statement requirement ensures that federal statutes do not create serious federalism concerns by unnecessarily being construed in a way that unduly encroaches on the States’ police powers. Bass, 404 U.S. at 349-50, 92 S.Ct. 515. Consequently, absent a clear indication that Congress intended to criminalize certain conduct, courts should not read a federal criminal statute as extending to the full limit of Congress’s power under the Commerce Clause. Id.; see also John S. Baker, Jr., Jurisdictional and Separation of Powers Strategies to Limit the Expansion of Federal Crimes, 54 Am. U.L.Rev. 545, 564-65 (2005) (noting that traditionally “the great Commerce Clause cases had nothing to do with crime” because “the Supreme Court often separated criminal cases based on the Commerce Clause by use of narrow statutory construction in order to avoid the constitutional issue”).
The clear statement rule also is grounded in the rule of lenity, which requires that “ ‘when [a] choice has to be made between two readings of what conduct Congress has made a crime, it is appropriate, before we choose the harsher alternative, to require that Congress should have spoke in language that is clear and definite.’ ” Jones, 529 U.S. at 858, 120 S.Ct. 1904 *211(quoting United States v. Universal C.I.T. Credit Corp., 344 U.S. 218, 221-22, 73 S.Ct. 227, 97 L.Ed. 260 (1952)); see also United States v. Hilton, 701 F.3d 959, 969 (4th Cir.2012).
B.
These interpretative principles guide our determination of whether the district court’s “meaningful connection” instruction was proper. As always, we should begin with Section 848(e)(l)(A)’s plain language, which informs us that the statute can be broken up into three prongs. Ante, at 179-80 (citing United States v. Aguilar, 585 F.3d 652, 657 (2d Cir.2009)).
The first prong covers individuals “engaging in ... a [CCE].” § 848(e)(1)(A). The statute defines being “engaged in a [CCE]” as “occup[ying] a position of organizer, a supervisory position, or any other position of management” and “obtaining] substantial income or resources” from the CCE. § 848(c)(2)(A)-(B). Thus, under the plain language of the statute, a “manage[r]” or “supervisor! ]” of a CCE — essentially a “kingpin,” Chapman v. United States, 500 U.S. 453, 467, 111 S.Ct. 1919, 114 L.Ed.2d 524 (1991) — is subject to federal prosecution for any murder he commits while in that position, regardless of how closely it is related to the CCE.
Concerned that CCE kingpins would be subject to unrestricted federal murder liability regardless of how closely connected a murder was to their drug enterprise, and, consequently, that the statute would run afoul of the Commerce Clause, federal courts have read in a requirement that there be a “substantive connection” between the murder and the CCE to fall within the scope of the first prong of Section 848(e)(1)(A). See, e.g., United States v. Desinor, 525 F.3d 193, 202 (2d Cir.2008); United States v. Tipton, 90 F.3d 861, 887 n. 13 (4th Cir.1996). Importantly, the “substantive connection” requirement does not derive from an interpretation of the statutory “engaging in” language, but rather has been inferred by courts to avoid Constitutional concerns. Aguilar, 585 F.3d at 661 (characterizing the “substantial connection” requirement as “judicially implied”); see also Tipton, 90 F.3d at 887 n. 13 (noting that the “substantive connection” element is “implied” by courts). Section 848(e)(l)(A)’s second prong encompasses individuals who are not “kingpins,” but who commit murders while “working in furtherance of’ a CCE. Thus, unlike with kingpins, mere participation in the CCE is insufficient to support federal jurisdiction for murders committed by a CCE underling — the murder must be made while “working in furtherance of’ the CCE. For purposes of Section 848(e)(1)(A), a defendant is “working in furtherance of a [CCE]” if, at the time of the killing, he is “working to promote or advance the interest of a [CCE].” United States v. Cooper, 19 F.3d 1154, 1165 (7th Cir.1994). This prong primarily covers CCE underlings, see, e.g., United States v. Ealy, 363 F.3d 292, 295-96 (4th Cir.2004), but also encompasses situations in which a CCE hires “henchmen ... who commit murder to further [the] drug enterprise in which they may not otherwise be intimately involved.” United States v. McCullah, 76 F.3d 1087, 1103 (10th Cir.1996).
The third prong, under which Defendant was convicted, covers individuals “engaging in” drug manufacturing, distribution, or importation crimes punishable under Section 841(b)(1)(A). The third prong potentially implicates a far broader swath of defendants than either of the first two prongs because it encompasses drug distribution organizations composed of less than five persons — even single distributors fall under its language — and it does not require that the defendant have committed a *212continuing series of violations — a single violation may suffice.
Although like the first prong, the third prong requires the actus reus “engaging in,” unlike with the first prong, the statute does not explicitly define what it means to be “engaging in an offense punishable under section 841(b)(1)(A).” See § 848. Congress’s decision to explicitly define “engaging] in” in the first prong in a manner that is facially inapplicable outside of the context of CCEs indicates that Congress did not intend for “engaging in” to be interpreted the same way in the third prong. Barber, 130 S.Ct. at 2506. Thus, we cannot take our usual approach of consistently defining “engaging in” across both prongs. Id.
Because we cannot interpret “engaging in” identically across the first and third prongs, the key question this Court is tasked with answering is how to interpret “engaging in” as it is used in the third prong. Clearly, any individual committing a substantive drug offense at the time of a murder would be “engaging in” the drug offense for purposes of the statute. See, e.g., United States v. Davis, 269 Fed.Appx. 318, 319-20 (4th Cir.2008) (reviewing conviction under prong three of Section 848(e)(1)(A) when victim was killed in the course of an unsuccessful cocaine exchange); United States v. Williams, 85 Fed.Appx. 341, 344 (4th Cir.2004) (affirming prong three conviction for murder committed during failed crack purchase).
The more difficult question involves situations, like the instant case, in which the defendant is alleged to have been “engaging in” a conspiracy to manufacture, distribute, or import illegal drugs. As is the case with the first prong, in the case of conspiracies, the language of the statute could be read as requiring merely a temporal connection between the murder and conspiracy — i.e. any murder committed during the course of the conspiracy, regardless of the relationship to the conspiracy, would be subject to federal jurisdiction. Such an outcome would raise the same Commerce Clause concerns as the first prong and thus mandates, at the very least, imposition of the “substantive connection” requirement.
The remaining question, then, is whether the implicit “meaningful connection” or “substantive connection” requirement is the only nexus requirement for defendants charged under Section 848(e)(1)(A) with murder while “engaging in” a conspiracy to violate federal drug laws. Interpreting the third prong identically to the first prong, the majority opinion concludes that Congress’ use of the term “engaging in” in the third prong imposes no additional nexus requirement. Ante, at 180-81. In so holding, the majority opinion effectively concludes that Congress intended for the third prong to reach the full scope of federal authority under the Commerce Clause. This conclusion is contrary to the plain language of the statute, well-established interpretative principles, and compelling federalism concerns.
The requisite relationship between a drug offense and a murder imposed by the term “engaging in” in the third prong is best understood by comparing it to the nexus requirement for the second prong-that a murder be committed while a defendant was “working in furtherance of’ a CCE. Intuitively, “engaging in” requires a closer connection between the murder and the drug offense than “working in furtherance.” This intuition is borne out in the contemporary definitions of the two terms. “Engage” is commonly defined as “[t]o involve oneself or become occupied; participate.” The American Heritage Dictionary 591 (5th ed.2011); see also Black’s Law Dictionary 608 (9th ed.2009) (defining “engage” as “[t]o employ or involve oneself; *213to take part in”). By comparison, “further” is defined as “[t]o help the progress of; promote.” The American Heritage Dictionary 713. “Participation]” connotes a more active, closer relationship than “promotion].”
Regarding the relationship between the nexus requirements for prong one and prong two, the government concedes that the “in furtherance” standard is “more demanding” than the “substantial” or “meaningful” connection requirement. Appellee’s Br. at 83-84. Because the third prong requires a closer nexus than the “working in furtherance” standard, it also necessarily is more demanding than the “substantial connection” standard for the first prong. Although this Court has not provided judicial gloss on the “substantive connection” standard, the Second Circuit has held that under the standard “[t]he government has no burden to establish that a drug-related motive was the sole purpose, the primary purpose, or even that it was equally as important as any non-drug-related purpose, as long as it was one purpose.” Desinor, 525 F.3d at 202. Thus, to satisfy the third prong’s nexus requirement, advancing the drug conspiracy must be the primary or predominant purpose of the murder, or the murder must have significantly advanced or promoted the drug conspiracy.
The context in which “engaging in” is used in the third prong also supports requiring more than a “substantial connection” between a murder and a drug offense. In particular, requiring a close connection between the drug offense and the murder comports with the structure of the statute: The first prong deals with “kingpins” of large-scale drug conspiracies — the most culpable drug offenders— and requires only a “substantial connection” between the murder and the CCE. The second prong deals with underlings in large-scale drug conspiracies and requires that the murder and the drug offense be somewhat more closely related-the defendant must have committed the murder while “working in furtherance of’ the CCE. Although potentially serving as a basis for prosecution of CCE kingpins and underlings, see infra, the third prong also encompasses single distributors and defendants who only commit a single violation of federal drug laws — the least culpable drug offenders — and, based on the trend from the first two prongs, should require the closest connection between the murder and the drug offense.
One might argue that focusing on a defendant’s culpability for violating federal drug laws is misplaced because Section 848(e)(1)(A) punishes defendants for murder, and a smaller scale drug offender may be just as blameworthy for a murder as a CCE member. But because Congress generally lacks authority to “regulate non-economic, violent criminal conduct,” United States v. Morrison, 529 U.S. 598, 617, 120 S.Ct. 1740, 146 L.Ed.2d 658 (2000), Congressional power to punish murder under Section 848(e)(1)(A) is premised on a defendant’s culpability for an associated drug offense, which Congress can regulate under the Commerce Clause, Gonzales v. Raich, 545 U.S. 1, 22, 125 S.Ct. 2195, 162 L.Ed.2d 1 (2005). Consequently, Congress’s authority to punish drug-related murders stems from the murders’ impact on the interstate drug trade, not the violent conduct itself. Because prong one offenders are more heavily invested in the drug trade, it makes sense that Congress would require the government to adduce less evidence linking the murder to the defendant’s drug offenses: The defendant is a drug “kingpin,” and thus it can reasonably be assumed that virtually all of her violent conduct is related to her drug business.
*214Additionally, when considered in the context of the statute as a whole, the majority opinion’s construction of the nexus requirement for the third prong violates the precept that we must seek to give all elements of a statute meaning. By definition, all CCEs constitute conspiracies punishable under Section 841(b)(1)(A) because they involve an “organization” of multiple individuals that commit a series of violations of federal drug laws. See, e.g., United States v. Jones, 101 F.3d 1263, 1267-68 (8th Cir.1996) (finding individual participating in CCE was also engaged in conspiracy to distribute drugs). Indeed, the Supreme Court has held that a conspiracy to illegally manufacture, distribute, or import drugs under Section 841(b)(1)(A) is a lesser-included offense of a CCE. Jeffers v. United States, 432 U.S. 137, 97 S.Ct. 2207, 53 L.Ed.2d 168 (1977); see also United States v. Butler, 885 F.2d 195, 202 (4th Cir.1989). By interpreting the third prong as merely requiring a “substantive connection,” the majority opinion renders the first prong meaningless: All CCE kingpins simply could be convicted under the third prong because, by participating in the CCE, they necessarily are conspiring to violate federal drug laws. Rules of statutory construction require that we reject such an interpretation.2 Total Realty Mgmt., 706 F.3d at 251.
Finally, interpreting the third prong of Section 848(e)(1)(A) narrowly — and thus requiring a close connection between a defendant’s drug offense and a murder— avoids unduly infringing on the police power reserved to the States. Indeed, the Constitution explicitly authorizes Congress to punish crimes in only limited circumstances, including counterfeiting, piracy and other crimes on the high seas, and treason. See U.S. Const, art. I, § 8, els. 7 & 11, art. Ill, § 3. Though Congress has authority to establish additional federal crimes under the Commerce Clause, U.S. Const, art. I, § 8, cl. 3, it has long been recognized that the punishment of violent crime — and murder in particular — lies at the core of the States’ police powers, Cohens v. State of Virginia, 19 U.S. 264, 426, 6 Wheat. 264, 5 L.Ed. 257 (1821) (Marshall, C.J.) (noting that Congress has “no general right to punish murder committed within any of the States”); The Federalist No. 17, (Alexander Hamilton) (noting that the Constitution reserved to the States the “administration of criminal and civil justice”). The Supreme Court recently reaffirmed this principle: “[W]e can think of no better example of the police power, which the Founders denied the National Government and reposed in the States, than the suppression of violent crime.... ” United States v. Morrison, 529 U.S. 598, 618, 120 S.Ct. 1740, 146 L.Ed.2d 658 (2000).
Typically, the States are jealous of their police power. See, e.g., Virginia ex rel. Cuccinelli v. Sebelius, 656 F.3d 253 (4th Cir.2011). But this appears not to be the case here, as Virginia seems to have willingly ceded its authority to prosecute White’s murder to the federal government. Yet that acquiescence alone does not give the federal government authority to prosecute White’s murder: it is our responsibility to determine whether Congress has granted us jurisdiction and ensure that *215federal statutes do not unnecessarily upset the federal — state balance carefully crafted by the Framers. And the majority opinion’s broad reading of “engaging in” in the third prong poses federalism concerns by raising the prospect of virtually unrestricted federal murder liability for drug offenders, particularly those engaged in drug conspiracies.
Consider, for example, a drug distribution conspiracy composed of two brothers. Over a two-year period, the older brother sells small amounts of crack to end users, and the younger brother serves as his lookout. When aggregated, the crack sales are sufficient to establish liability under Section 841(b)(1)(A). One day the younger brother observes the older brother’s girlfriend kissing another man. Upset that the girlfriend is being unfaithful to his brother, the younger brother immediately shoots and kills her. At the time of the shooting, the younger brother knew that killing the girlfriend also could improve his reputation for toughness in the community. Under the majority opinion’s expansive construction of Section 848(e)(1)(A), the younger brother would be subject to federal prosecution for the murder because the younger brother knew that his drug conspiracy could collaterally benefit from killing the girlfriend by improving his reputation for toughness and, consequently, warding off competitors. See Ante, at 181 (holding that drug-related motive must only be “one purpose” behind the killing to satisfy prong three’s nexus requirement).
Under such logic, any murder committed by a drug offender would be amenable to federal prosecution. But when faced with more than one reasonable interpretation of a federal criminal statute, we must choose the construction that least infringes on the police power reserved to the States. Jones, 529 U.S. at 858, 120 S.Ct. 1904.
C.
Furthermore, the reasons cited in the majority opinion for its expansive construction of the third prong of Section 848(e)(1)(A) are unpersuasive. First, the majority opinion argues that the plain language of the statute “unambiguous[lyj” states that “[o]ne ... who intentionally kills someone while engaged in a drug conspiracy is eligible for the death penalty.... ” Ante, at 182. But even notwithstanding that the plain language of the third prong of Section 848(e)(1)(A) requires a drug offense and murder to be more than “meaningfully] connected],” the statute is at least ambiguous as to the meaning of “engaging in” in the third prong. Congress’s decision to explicitly define “engaging] in” in the first prong in a manner that is inapplicable outside of the context of CCEs — while leaving “engaging in” in the third prong undefined — renders the meaning of “engaging in” in the third prong ambiguous because it requires that the term be interpreted two different ways. See In re Air Cargo Shipping Svcs. Antitrust Lit., 697 F.3d 154, 159 (2d Cir.2012) (explaining that once “it has been established that a statutorily defined term has different meanings in different sections, the term standing alone is necessarily ambiguous and each section must be analyzed to determine whether the context gives the term a further meaning that would resolve the issue in dispute.” (quotation marks omitted)); see also Robinson v. Shell Oil Co., 519 U.S. 337, 343-44, 117 S.Ct. 843, 136 L.Ed.2d 808 (1997).
Moreover, the statute is ambiguous because the majority opinion’s interpretation renders the first prong meaningless. See Universal Maritime Svc. Corp. v. Wright, 155 F.3d 311, 320 (4th Cir.1998) (holding that a statute was ambiguous when an ordinary meaning interpretation would *216render component of statute “meaningless”). As previously explained, when a federal criminal statute is ambiguous and potentially infringes on the police power of the States or raises Commerce Clause concerns, we must choose the reasonable construction that least upsets the federal-state balance. See Jones, 529 U.S. at 858, 120 S.Ct. 1904.
Second, the majority opinion suggests that its interpretation of the nexus requirement for prong three was compelled by this Court’s decision in United States v. Tipton, 90 F.3d 861, 887 (4th Cir.1996). Ante at 180, 185. But the majority opinion’s appeal to Tipton is misplaced because Tipton involved defendants who were convicted under prong one, not prong three, like Defendant.3 Tipton, 90 F.3d at 869-70, 887. And, as previously explained, the nexus requirement for prong one is statutorily defined in a way that is clearly inapplicable to prong three cases. See supra Part II.B. Thus, the majority opinion neither was required to apply Tipton in the instant case, nor did it make sense to do so.
Finally, the only prong three case relied on by the majority opinion, the Second Circuit’s decision in Aguilar, was legally flawed.4 In Aguilar, the Second Circuit held that in third prong cases the government need only show a “substantive connection” between a murder and a drug conspiracy. 585 F.3d at 660. Although the Aguilar panel properly recognized that Section 848(e)(1)(A) can be broken up into three prongs, its ultimate conclusion was controlled by the Second Circuit’s earlier decision in Desinor. Aguilar, 585 F.3d at 659-60; see also United States v. Santos, 541 F.3d 63, 69 (2d Cir.2008) (noting that Desinor established the nexus requirement for prong three cases). And the Desinor court failed to appropriately give meaning to each of the statute’s three parts by reading out the disjunctive between the CCE and small-scale drug offense clauses. See Desinor, 525 F.3d at 200-01 (stating that Section 848(e)(1)(A) applies to “ ‘any person engaging in or working in furtherance of ... [a drug] offense punishable under section 841(b)(1)(A)’ ” (alteration in the original) (quoting § 848(e)(1)(A))). As a consequence of this interpretive error, the Desinor court adopted the “substantive connection” test from an Eighth Circuit prong one case and made no attempt to interpret “engaging in” in the third prong independently. Id. at 202 (citing Jones, 101 F.3d at 1267).
In sum, in cases in which the government prosecutes a defendant under the third prong of Section 848(e)(1)(A), alleging that a murder occurred while the defendant was engaged in a conspiracy to violate federal drug laws, the government should be required to show that the defendant’s predominant or primary purpose in committing the murder was to promote or advance his drug conspiracy or that the murder significantly advanced or promoted the conspiracy. Consequently, the district court erred as a matter of law in instructing the jury that only a “substantive connection” was required.
*217D.
The remaining issue is whether the district court’s improper instruction constituted reversible error. In cases where a jury renders a verdict after being misinstruct-ed, this Court may apply harmless error analysis, and in so doing,
must attempt to ascertain what evidence the jury necessarily credited in order to convict the defendant, under the instructions given. If that evidence is such that the jury must have convicted the defendant on the legally adequate ground in addition to or instead of the legally inadequate ground, the conviction may be affirmed.
United States v. Hastings, 134 F.3d 235, 241-42 (4th Cir.1998).
Here, it is impossible to conclude that the district court’s errant instruction was harmless. “Meaningful connection” is the least burdensome nexus requirement on the spectrum of nexus requirements linking a murder to a drug offense for purposes of the three prongs of Section 848(e)(1)(A). See supra Part II.B. The majority opinion approvingly quotes the Desinor court’s holding that advancing a drug conspiracy need not be a defendant’s “primary” purpose in committing a murder in order to establish a “substantive connection” between a murder and the conspiracy. Ante, at 181. But, as explained above, the plain language of Section 848(e)(1)(A) requires that the predominant or primary purpose of the killing must be to advance the drug conspiracy. Because all we necessarily know from the jury’s verdict is that advancing his drug conspiracy was one motive behind Defendant’s murder of White, the error cannot be found harmless under Hastings.
III.
In sum, nothing prevented Virginia from prosecuting this case in its courts, and even if this Court sets aside Defendant’s conviction in federal court, nothing prevents the State from prosecuting it now. Perhaps the driving consideration behind prosecuting this matter in federal court was that it is not clear whether, under Virginia’s capital punishment statute, this murder falls into any of Virginia’s fifteen categories of death-eligible murders. Va. Code Ann. § 18.2-31. But the zeal to try a defendant capitally must not breach the Constitution’s carefully crafted roles for the States and the federal government in protecting the public from violent crime.
In this case, the district court breached that role by improperly instructing the jury that the government needed to establish only a “meaningful connection” between White’s murder and Defendant’s drug conspiracy. That is reversible error. With great respect for the contrary view of my fíne colleagues in the majority, I dissent.

. The government contends that Defendant failed to properly preserve his objection to the jury instruction, and thus the instruction should be reviewed for plain error. [Gov’t Br. at 94-96] Although not resolved by the majority opinion, this argument is without merit. Defendant did in fact object to the "meaningful connection” instruction. [J.A. 1268] Moreover, to the extent the government argues that the target of Defendant’s objection was not sufficiently clear, this Court has held that “a claim of instruction error may ... be preserved by an objection in a directed verdict motion made pursuant to Rule 29(a) of the Federal Rules of Criminal Procedure, before the jury retires.” U.S. v. Ebersole, 411 F.3d 517, 526 (4th Cir.2005). At the close of the government’s case-in-chief, Defendant moved for directed verdict under Rule 29, arguing that "the statute required proof that the killing occurred in the course of a drug transaction.” J.A. 2967-68. Therefore, under Ebersole, Defendant’s instruction objection was preserved.


. For the same reason, the government’s alternative argument that the three prongs merely describe types of offenders and do not set out any nexus requirement between a murder and drug offense also fails. See Ap-pellee’s Br. at 85 (asserting that "[pjotentially, the ‘engaging in’ provision, and perhaps even the 'working in furtherance’ provision, could be read as requiring no relationship beyond a temporal one”). Were the statutory language to impose no nexus requirement, the first prong would be surplusage because all CCE kingpins could simply be charged under the third prong.


. The Tipton defendants were charged with committing a series of murders while "engaging in and working in furtherance of” a CCE. 90 F.3d at 869, 887. The jury convicted all of the defendants of engaging in a CCE, id. at 869-70, and thus whether the murders were also committed in furtherance of the CCE was not essential to the jury's verdict. Regardless, the Tipton defendants were neither charged nor convicted under prong three, which is the only prong at issue in this case.


. It appears that the Second Circuit is the only federal appellate court to address the third prong's nexus requirement in a published decision.